DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 2/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-5, 8-11, 13, 15-17, 19, 20 and 22-24 have been amended.  Claims 2 and 14 have been cancelled.  No claims are newly added.  Accordingly, claims 1, 3-13 and 15-24 remain pending in the application and are currently under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (pages 24-26).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Withdrawn Rejections
	Applicant’s amendment renders the objections of claims 9-11, 22 and 23 moot.  Specifically, the claims have been amended to overcome the minor informalities.  Thus, said objections have been withdrawn.

Applicant’s amendment renders the rejections of claims 8, 11, 20 and 23 under 35 USC 112(b) moot.  Specifically, the claims have been amended to overcome the indefinite issues.  Thus, said rejections have been withdrawn.

Applicant’s amendment renders the rejection under 35 USC 102 over Kokai moot.  Specifically, the references are silent to the newly added limitation, “wherein a length of the inner nerve graft is longer than the outer nerve conduit”.  Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over the combination of Kokai and Ducic.  See New Rejections below.

Applicant’s amendment renders the rejection under 35 USC 103 over Kokai in view of Agarwal moot.  Specifically, the references are silent to the newly added limitation, “wherein a length of the inner nerve graft is longer than the outer nerve conduit”.  Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over the combination of Kokai and Ducic.  See New Rejections below.

Applicant’s amendment renders the double patenting rejection over USPN 9,498,221 in view of Agarwal moot.  Specifically, the patented claims and Agarwal are silent to the newly See New Rejections below.

Applicant’s amendment renders the double patenting rejection over USPN 9,750,851 in view of Agarwal moot.  Specifically, the patented claims and Agarwal are silent to the newly added limitation, “wherein a length of the inner nerve graft is longer than the outer nerve conduit”.  Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made over USPN 9,498,221 in view of Ducic.  See New Rejections below.

Maintained Objections
Claim Objections
Claim 21 stands objected to because of the following informalities:  the word “never” in line 3 of the claim appears to be a typographical error.  

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
	Applicant states that claim 21 has been amended to correct the typographical errors (page 6 of Remarks).
	In response, it is respectfully submitted that claim 21 has not been amended.  The word “never” is still present in line 3 of the claim.  It is respectfully suggested that the claim is amended to replace “never” with “nerve”.


New Objections and Rejections
	In light of Applicant’s amendments and after further consideration, the following rejections have been newly added:
Claim Objections
Claim 9 is objected to because of the following informalities: the claim recites, “the inner nerve structure is selected from the group consisting of a nerve allograft, a nerve autograft, a nerve xenograft, and a combination thereof”. The phrase “the inner nerve structure” lacks proper antecedent basis.  While this does not rise to the level of indefiniteness because the only reasonable interpretation is that the “inner nerve structure” refers to “the inner nerve graft” of claim 1, for improved clarity and consistency, it is suggested that “structure” is replaced with “graft”.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the inner nerve graft" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim as “inner nerve graft” is not recited prior to this limitation.  After review of the specification (page 2, lines 20-22 and page 6, lines 30-31) and in light of claim 21, the examiner is interpreting the inner nerve structure to be an inner nerve graft  and, as such, it is respectfully suggested that “structure” is replaced with “graft”.  
Claim 21 recites the limitation, “The method of promoting nerve generation of claim 14”.  The claim is indefinite because the claim depends from itself and not an earlier claim (see 37 CFR 1.75).  Thus, it is unclear what limitations are required by the claim.  In the interest of compact prosecution, the examiner is interpreting the claim to depend from claim 13 for art purposes.  In the event applicant amends claim 21 as suggested, it is noted that claim 21 recites “inner nerve structure” in lines 1-2 of the claim and as in the case of claim 13 above, should replace “structure” with “graft’ for improved consistency and clarity.
Claim 22 recites the limitation, “The method of promoting nerve generation of claim 14”.  The claim is indefinite because the claim depends from itself and not an earlier claim (see 37 CFR 1.75).  Thus, it is unclear what limitations are required by the claim.  In the interest of compact prosecution, the examiner is interpreting the claim to depend from claim 13 for art purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-13 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kokai et al. (US 2013/0190687 A1, Jul. 25, 2013, hereafter as “Kokai”) in view of Ducic et al. (“Innovative Treatment of Peripheral Nerve Injuries: Combined Reconstructive Concepts”, Annals of Plastic Surgery, Feb 2012, Vol 68, No. 2, pp.180-187; hereinafter as “Ducic”).
	The instant claims are drawn to a composite nerve guide for reconstruction of a nerve defect comprising: (a) an outer nerve conduit, wherein the outer nerve conduit comprises a biodegradable polymer wrap having a lumen comprising an inner layer that includes a biodegradable polymer, into which are embedded double-walled microspheres: and an outer layer comprising a biodegradable polymer, wherein said outer layer encapsulates the inner layer; and (b) an inner nerve structure/graft, wherein a length of the inner nerve graft is longer than the outer nerve conduit; and a method of using thereof.
	Regarding instant claims 1 and 13, Kokai teaches an implantable medical device including at least one double-walled microsphere containing an active agent, and a biodegradable polymer layer containing the at least one double-walled microsphere; and a method of promoting nerve generation comprising implanting said medical device (abstract; [0011].  Kokai teaches that the medical device is a nerve guide, wherein the nerve guide is a conduit having a lumen ([0003] and [0016]; Fig. 1B and Fib. 2B).  The conduit comprises an inner layer comprising a biodegradable polymer, into which are embedded double-walled microspheres; and an outer layer comprising a biodegradable polymer, wherein said outer layer encapsulates the inner layer ([0007] and [0010]; Fib. 1B).
Kokai is silent to an inner nerve graft, wherein a length of the inner nerve graft is longer than the outer nerve conduit (instant claims 1 and 13).
Ducic teaches various nerve repair methods (abstract; Figures 1-2 and 8).  Ducic teaches a particular embodiment utilizing an allograft that bridges the gap between the injured nerve in combination with nerve connectors (Figure 8).  The allograft in Figure 8 is shown to be longer in rd full para. – page 182, left col, 1st para.).
The references are both drawn to nerve conduits/tubes for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a nerve graft as suggested by Ducic in the invention of Kokai with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ducic teaches the combination of a nerve graft and a nerve conduit/tube is effective in repairing defects of 1-5 cm.
Regarding instant claims 3 and 15, Kokai teaches the biodegradable polymer, polycaprolactone, poly(lactide) and pol(lactic-co-glycolic acid) ([0007]).
Regarding instant claims 4 and 16, Kokai teaches a particular embodiment wherein the double-walled microspheres comprise an inner wall (core) of poly(lactide) and an outer wall (shell) of poly(lactic-co-glycolic acid) ([0050]).
	Regarding instant claims 5-7 and 17-19, Kokai teaches a particular embodiment wherein the active agent is a neurotrophic factor such as glial cell-line derived neurotrophic factor (GNDF) or glial growth factor 2 (GGF2) ([0007]).  
	Regarding instant claims 8 and 20, Kokai teaches promoting nerve generation as well as sustained release of an active agent for at least 7 days ([0010], [0011], [0049], [0052] and [0094]).
claims 9 and 21, Kokai is silent to the inner nerve graft being selected from the group consisting of a nerve allograft, a nerve autograft, a nerve xenograft, and a combination thereof.
Ducic also teaches that the nerve graft may be an autograft or an allograft (Figure 2).
The references are both drawn to nerve conduits/tubes for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a particular nerve graft such as a nerve allograft or a nerve autograft as suggested by Ducic in the invention of Kokai with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ducic teaches that said nerve allografts and nerve autografts are suitable for the intended purpose of nerve repair in combination with a nerve conduit/tube (MPEP 2144.07).  
Regarding instant claim 10, 11, 22 and 23, Kokai is silent to the inner nerve graft being a decellularized graft.
Ducic also teaches utilizing decellularized nerve grafts in combination with the connectors/tubes and states that the decellularized nerve grafts are useful in the particular instances of repair of long nerve gaps because they offer a scaffold for regenerating axons and incoming Schwann cells (page 181, right col., 3rd full para.).  
The references are both drawn to nerve conduits/tubes for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a particular nerve graft such as a decellularized graft as suggested by Ducic in the invention of Kokai with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ducic teaches that said decellularized graft is suitable for the intended purpose of nerve repair in 
It is noted that instant claim 11 is deemed a product-by-process claim due to the limitation, “decellularized by a treatment, wherein the treatment comprises gamma irradiation, mechanical decellularization, detergent-processing, or combinations thereof” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
It is noted that instant claim 23 is drawn to a method of using a product, not a method of making said product and as such the method of making step, “decellularized by a treatment, wherein the treatment comprises gamma irradiation, mechanical decellularization, detergent-processing, or combinations thereof” is not given patentable weight.  If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
Regarding instant claim 12, it is noted that the instant claims are product claims and any intended use recitation such as “for reconstruction of a nerve defect, wherein the nerve defect is greater than about 3 cm” does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, while Kokai is silent to a nerve defect of greater than about 3 cm, Ducic teaches 
The references are both drawn to nerve conduits/tubes for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to repair nerves having a nerve defect of greater than about 3 cm as suggested by Ducic in the invention of Kokai with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ducic teaches the combination of a nerve graft and a nerve conduit/tube is effective in repairing nerves by bridging a gap greater than 3 cm between injured nerve ends.
Regarding instant claim 24, Kokai is silent to a nerve defect of greater than about 3 cm.  
However, Ducic teaches that the combination of a nerve graft with a nerve conduit/tube effectively repairs injured nerves with gaps that are larger than 3 cm (Figures 6 and 7).
The references are both drawn to nerve conduits/tubes for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to repair nerves having a nerve defect of greater than about 3 cm as suggested by Ducic in the invention of Kokai with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ducic teaches the combination of a nerve graft and a nerve conduit/tube is effective in repairing nerves by bridging a gap greater than 3 cm between injured nerve ends.
Thus, the combined teachings of Kokai and Ducic render the instant claims prima facie obvious.

Response to Arguments
	The arguments filed 2/28/2022 regarding the 102 rejection over Kokai and the 103 rejection over Kokai in view of Agarwal are moot in view of the withdrawn rejections discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,498,221 B2 in view of Ducic et al. (“Innovative Treatment of Peripheral Nerve Injuries: Combined Reconstructive Concepts”, Annals of Plastic Surgery, Feb 2012, Vol 68, No. 2, pp.180-187; hereinafter as “Ducic”).
	The instant claims are drawn to a composite nerve guide for reconstruction of a nerve defect comprising: (a) an outer nerve conduit, wherein the outer nerve conduit comprises a biodegradable polymer wrap having a lumen comprising an inner layer that includes a biodegradable polymer, into which are embedded double-walled microspheres: and an outer layer comprising a biodegradable polymer, wherein said outer layer encapsulates the inner layer ; and (b) an inner nerve structure/graft, wherein a length of the inner nerve graft is longer than the outer nerve conduit.

	The patented claims are silent to an inner nerve graft, wherein a length of the inner nerve graft is longer than the outer nerve conduit (instant claims 1 and 3-8).
Ducic teaches various nerve repair methods (abstract; Figures 1-2 and 8).  Ducic teaches a particular embodiment utilizing an allograft that bridges the gap between the injured nerve in combination with nerve connectors (Figure 8).  The allograft in Figure 8 is shown to be longer in length than the nerve connectors. It is noted that the examiner is interpreting the connectors (tubular in shape) to read on the claimed “conduit” as the instant specification states “the nerve conduit can be configured as a sheet wrap, tube or another form” (page 7, lines 8-9).  Ducic teaches that the combination of a nerve graft and connector are advantageous when the defect is 1-5 cm (Figures 2 and 5-7; page 181, right col., 3rd full para. – page 182, left col, 1st para.).
The patent and Ducic are both drawn to nerve conduits/tubes for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a nerve graft as suggested by Ducic in the patented invention with a reasonable expectation of success.  A skilled 
The patented claims are silent to the inner nerve graft being selected from the group consisting of a nerve allograft, a nerve autograft, a nerve xenograft, and a combination thereof (instant claim 9).
Ducic also teaches that the nerve graft may be an autograft or an allograft (Figure 2).
The patent and Ducic are both drawn to nerve conduits/tubes for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a particular nerve graft such as a nerve allograft or a nerve autograft as suggested by Ducic in the patented invention with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ducic teaches that said nerve allografts and nerve autografts are suitable for the intended purpose of nerve repair in combination with a nerve conduit/tube (MPEP 2144.07).  
The patented claims are silent to the inner nerve graft being a decellularized graft (instant claims 10 and 11).
Ducic also teaches utilizing decellularized nerve grafts in combination with the connectors/tubes and states that the decellularized nerve grafts are useful in the particular instances of repair of long nerve gaps because they offer a scaffold for regenerating axons and incoming Schwann cells (page 181, right col., 3rd full para.).  
The patent and Ducic are both drawn to nerve conduits/tubes for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a particular nerve graft such as a decellularized graft as suggested by Ducic in the patented invention with a reasonable 
It is noted that instant claim 11 is deemed a product-by-process claim due to the limitation, “decellularized by a treatment comprising gamma irradiation, mechanical decellularization, detergent-processing, or combinations thereof” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
The patented claims are silent to a nerve defect of greater than about 3 cm (instant claim 12).  However, it is noted that the instant claim is a product claim and the recitation “for reconstruction of a nerve defect, wherein the nerve defect is greater than about 3 cm” is considered an intended use recitation and does not alone show patentable distinction.  It is further noted that Ducic teaches that the combination of a nerve graft with a nerve conduit/tube effectively repairs injured nerves with gaps that are larger than 3 cm (Figures 6 and 7).
The patent and Ducic are both drawn to nerve conduits/tubes for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to repair nerves having a nerve defect of greater than about 3 cm as suggested by Ducic in the patented invention with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because 
Thus, the instant claims are unpatentable over the patent ‘221 in view of Ducic.

Claims 13 and 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,750,851 B2 in view of Ducic et al. (“Innovative Treatment of Peripheral Nerve Injuries: Combined Reconstructive Concepts”, Annals of Plastic Surgery, Feb 2012, Vol 68, No. 2, pp.180-187; hereinafter as “Ducic”).
	The instant claims are drawn to a method of promoting nerve generation comprising implanting a composite nerve guide including: (a) an outer nerve conduit, wherein the outer nerve conduit comprises a biodegradable polymer wrap having a lumen comprising an inner layer that includes a biodegradable polymer, into which are embedded double-walled microspheres: and an outer layer comprising a biodegradable polymer, wherein said outer layer encapsulates the inner layer ; and (b) an inner nerve structure/graft, wherein a length of the inner nerve graft is longer than the outer nerve conduit.
The patented claims are drawn to a method of promoting nerve generation comprising implanting an implantable nerve guide comprising a biodegradable polymer tube having a lumen comprising: (a) an inner layer comprising a biodegradable polymer, into which are embedded double-walled microspheres containing glial cell-line derived neurotrophic factor, wherein a poly(lactic-co-glycolic acid) layer forms a core and a poly(lactide) layer forms a shell of the double-walled microsphere and the double-walled microspheres provide sustained release of the glial cell-line derived neurotrophic factor over at least seven days in an amount effective in 
	The patented claims are silent to an inner nerve structure/graft, wherein a length of the inner nerve graft is longer than the outer nerve conduit (instant claims 13 and 15-20).
Ducic teaches various nerve repair methods (abstract; Figures 1-2 and 8).  Ducic teaches a particular embodiment utilizing an allograft that bridges the gap between the injured nerve in combination with nerve connectors (Figure 8).  The allograft in Figure 8 is shown to be longer in length than the nerve connectors. It is noted that the examiner is interpreting the connectors (tubular in shape) to read on the claimed “conduit” as the instant specification states “the nerve conduit can be configured as a sheet wrap, tube or another form” (page 7, lines 8-9).  Ducic teaches that the combination of a nerve graft and connector are advantageous when the defect is 1-5 cm (Figures 2 and 5-7; page 181, right col., 3rd full para. – page 182, left col, 1st para.).
The patent and Ducic are both drawn to nerve conduits/tubes for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a nerve graft as suggested by Ducic in the patented invention with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ducic teaches the combination of a nerve graft and a nerve conduit/tube is effective in repairing defects of 1-5 cm.
The patented claims are silent to the inner nerve structure/graft being selected from the group consisting of a nerve allograft, a nerve autograft, a nerve xenograft, and a combination thereof (instant claim 21).
Ducic also teaches that the nerve graft may be an autograft or an allograft (Figure 2).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a particular nerve graft such as a nerve allograft or a nerve autograft as suggested by Ducic in the patented invention with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ducic teaches that said nerve allografts and nerve autografts are suitable for the intended purpose of nerve repair in combination with a nerve conduit/tube (MPEP 2144.07).  
The patented claims are silent to the inner nerve graft being a decellularized graft (instant claims 22 and 23).
Ducic also teaches utilizing decellularized nerve grafts in combination with the connectors/tubes and states that the decellularized nerve grafts are useful in the particular instances of repair of long nerve gaps because they offer a scaffold for regenerating axons and incoming Schwann cells (page 181, right col., 3rd full para.).  
The patent and Ducic are both drawn to nerve conduits/tubes for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a particular nerve graft such as a decellularized graft as suggested by Ducic in the patented invention with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ducic teaches that said decellularized graft is suitable for the intended purpose of nerve repair in combination with a nerve conduit/tube, particularly in the repair of long nerve gaps (MPEP 2144.07).  
It is noted that instant claim 23 is drawn to a method of using a product, not a method of making said product and as such the method of making step, “decellularized by a treatment 
The patented claims are silent to a nerve defect of greater than about 3 cm (instant claim 24). 
Ducic teaches that the combination of a nerve graft with a nerve conduit/tube effectively repairs injured nerves with gaps that are larger than 3 cm (Figures 6 and 7).
The patent and Ducic are both drawn to nerve conduits/tubes for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to repair nerves having a nerve defect of greater than about 3 cm as suggested by Ducic in the patented invention with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ducic teaches the combination of a nerve graft and a nerve conduit/tube is effective in repairing nerves by bridging a gap greater than 3 cm between injured nerve ends.
Thus, the instant claims are unpatentable over the patent ‘851 in view of Ducic.

Response to Arguments
	The arguments filed 2/28/2022 regarding the double patenting rejections are moot in view of the withdrawn rejections discussed above.  

Conclusion
All claims have been rejected; no claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617